758 N.W.2d 244 (2008)
Lawrence TERLECKI and Margaret Terlecki, Plaintiffs-Appellants,
v.
SILVER LAKE PROPERTY ASSOCIATION OF INDIAN RIVER, Mark W. Stephens, Robert Nikolas, and Mary Doe, Defendants-Appellees, and
Randy Stewart and Great Lakes Marine Construction, Inc., Defendants.
Docket No. 136509. COA No. 272541.
Supreme Court of Michigan.
November 21, 2008.


*245 Order
On order of the Court, the application for leave to appeal the April 22, 2008 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MICHAEL F. CAVANAGH, J., would grant leave to appeal.
WEAVER, J. (dissenting).
I dissent from the order by the majority of four (Chief Justice Taylor and Justices Corrigan, Young, and Markman) to deny leave to appeal in this case. I voted to grant the application for leave to appeal because I dissented from the decision of the majority of four in Trentadue v. Buckler Automatic Lawn Sprinkler Co., 479 Mich. 378, 407-408, 738 N.W.2d 664 (2007) (Weaver, J., dissenting) to eliminate the common-law practice of tolling accrual based on discovery.
Under Johnson v. Caldwell, 371 Mich. 368, 379, 123 N.W.2d 785 (1963), a statute of limitations does "not start to run until the date of discovery, or the date, when by the exercise of reasonable care, plaintiff should have discovered the wrongful act." (emphasis added). Because I believe that the majority of four erred in overruling Johnson v. Caldwell, I would grant leave to appeal in this case to consider the correctness of the decision in Trentadue.
MARILYN J. KELLY, J., joins the statement of WEAVER, J.